Citation Nr: 1734428	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for adjustment order.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 through March 2004, and from October 2004 through December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 10 percent rating for the Veteran's service connected adjustment disorder.  In a March 2015 rating decision, the RO increased the evaluation for the Veteran's adjustment disorder to 30 percent and assigned an effective date of September 21, 2010.  As the Veteran has not been granted the maximum benefit allowed for the adjustment disorder for the entire appeal period, the claim is still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  In June 2017, the Board notified the Veteran that the VLJ who presided over his August 2012 hearing was no longer working at the Board, and offered the Veteran an opportunity to appear at a second hearing.  The Veteran did not respond to this letter.  As such, the Board will proceed based on the record before it.

In November 2014, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  

A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the appellant or the record.  See Rice v. Shinseki, App. 447 (2009).  In a July 2015 letter with regard to VA treatment, Dr. B.F. stated, referring to the Veteran, "at this point in time [he] appears unable to sustain gainful employment."  As such, the Board takes jurisdiction of the claim for TDIU, which is raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's service-connected adjustment disorder was last evaluated by VA in February 2015.  At the time, the Veteran was diagnosed with both adjustment disorder and cannabis use disorder.  Previously, an October 2011 VA examiner diagnosed both adjustment disorder and polysubstance dependence.  Both examiners summarily stated, without further explanation, that the Veteran's history of drug abuse was "unrelated" to his service-connected psychiatric disability.  The February 2015 VA examiner in particular, noted that all symptoms, except for "hopelessness" were attributed to the Veteran's cannabis use disorder, and that the Veteran's social and occupational impairments were attributable to his longstanding substance use issues.  Pertinently however, a VA physician, Dr. B.F., subsequently noted in a July 2015 letter that the Veteran "at times self-medicated with substances of abuse."  The Veteran's representative has also indicated in a March 22, 2017 Post-Remand Brief that the Veteran's psychiatric disability has worsened in severity since his last VA examination.  

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). In this case, the Board believes there is an open medical question as to whether the Veteran's history of substance abuse is caused or aggravated by his service-connected adjustment disorder.  This, coupled with the Veteran's recent allegations of worsening severity warrant a remand for an updated examination. 

The Board finds that any determinations with respect to an increased rating would materially affect a determination concerning entitlement to TDIU.  As such, it is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA medical records dated 
since February 2015 and associate them with the claims file.

2. Ask the Veteran to complete and return VA Form 21-
8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service connected adjustment disorder.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.  The examiner should:

a.  Determine all current manifestations associated with the Veteran's service connected adjustment disorder.
b.  Specifically, address the degree of social and occupational impairment caused by the Veteran's adjustment disorder.

c.  Determine whether the Veteran's history substance abuse is at least as likely as not (50 percent or greater probability) caused or aggravated by his service connected adjustment disorder.  In particular, the examiner should comment upon the July 2015 opinion from Dr. B.F. indicating that the Veteran "at times self-medicated with substances of abuse."

d.  The examiner should provide a clinical rationale for these opinions.  If the Veteran's history of substance abuse is unrelated to the Veteran's adjustment disorder, the examiner should specifically indicate why this is the case.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


